Citation Nr: 0615589	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-11 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the criteria of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1950 to July 
1952.  He died in December 1994.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 2001, the Board Remanded 
the claims.  In October 2004, the Board denied the claims.

The veteran appealed the Board's October 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in September 2005, the Court vacated the 
portion of the Board's October 2004 decision that denied 
entitlement to service connection for the cause of the 
veteran's death and denied DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 2002).  The Board Remanded the 
claims in December 2005 for further development.  The claims 
again return to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in December 1994; the death certificate 
lists the immediate cause of death as acute myocardial 
infarction due to or as a consequence of coronary 
atherosclerosis, and also reflects that a significant 
condition contributing to the veteran's death but not 
resulting in the underlying cause of death was 
cardiomyopathy.


2.  At the time of his death, the veteran was entitled to 
service connection for pulmonary tuberculosis (PTB); service 
connection was not in effect for other disability, nor was 
entitlement to service connection for any other disability 
established by the evidence of record at the time of the 
veteran's death.

3.  The preponderance of the medical opinion establishes that 
the veteran's service-incurred PTB, or any residual thereof, 
was not an immediate or underlying cause of the veteran's 
death, and did not contribute substantially or materially to 
cause his death.

4.  The veteran's PTB was inactive, so he was not entitled to 
a total schedular evaluation, and his inactive PTB did not 
result in individual unemployability, since the veteran 
worked for many years post-service until he retired.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The criteria for entitlement to DIC benefits have not 
been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.22, 4.16, 4.97, 
Diagnostic Codes 6701-6724, 6730, 4.89, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's PTB, his only 
service-incurred disability, caused or accelerated his death.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the initial unfavorable adjudication of the 
appellant's claims was issued prior to the enactment of the 
VCAA.  Following the Board's Remand in May 2001, a June 2001 
letter specifically advised the appellant of the enactment of 
the VCAA, the provisions of that act, and VA's duties to 
notify and assist the appellant under that act.  The RO also 
set forth the evidence required to substantiate the claims, 
and advised the appellant as to additional evidence and 
information required from her. The letter advised the 
appellant as to the actions VA was undertaking to assist in 
developing the claims, and advised the appellant of her 
responsibility to identify and submit evidence.  On page 
three, the letter advised the appellant that she should 
submit "any evidence" that would support her claim for 
service connection for the cause of the veteran's death.  In 
a June 2001 reply, the appellant stated that she had no 
additional evidence.  

In January 2004, the Board determined that additional medical 
opinion was required, and so informed the appellant.  When 
the opinion was rendered, the Board informed the appellant, 
in a February 2004 letter, and provided the appellant with a 
copy of the opinion rendered.  The appellant's appeal to the 
Court resulted in filings before the Court which set forth 
the additional development required in the case.  

The claimant was first advised of the criteria for 
entitlement to service connection for the cause of the 
veteran's death and for DIC in a January 1999 rating 
decision.  The appellant was again notified of the laws and 
regulations applicable to her claims in a May 1999 SOC, in a 
July 2000 supplemental statement of the case (SSOC), and an 
October 2000 SSOC.  As noted above, the Board's May 2001 
Remand advised the appellant of the enactment of the VCAA and 
of the evidence required to adjudicate her claims.  A January 
2003 SSOC again reviewed the evidence and discussed the 
criteria applicable to each claim.  The Board's October 2004 
decision, the appeal of that decision to the Court, the 
submissions to the Court, the Court's Order, and the Board's 
Remand following the Court's Order, discussed the additional 
evidence required to substantiate the appellant's claims.

The record establishes that the appellant, during the course 
of the approximately seven years since she submitted her 
claims, has been fully notified of the need to identify or 
submit to VA any evidence pertaining to her claims.  In 
particular, the Board's May 2001 Remand and December 2005 
Remand, and the various items of correspondence from the RO 
regarding the development of the claims, all discussed and 
addressed evidence which was not of record which might be 
relevant to the claims.  

The Court has repeatedly stated that it is not necessary that 
the claimant received one, unitary notice of all provisions 
of the VCAA.  In this case, the claimant has received many 
items of correspondence which have notified her of the 
criteria for the benefits sought and the provisions of the 
VCAA over the more than seven years of the pendency of this 
claim.  Two Remands have been issued by the Board, and the 
claimant has appealed a Board decision to the Court.  The 
claims have been afforded independent medical review.  The 
claims were readjudicated, by a supplemental statement of the 
case issued in March 2006, after the numerous notices to the 
appellant discussed above.  
The Board finds that the claimant was provided with each 
element of notice described in Pelegrini prior to the Board's 
October 2004 decision.  As the submissions before the Court 
and the Court Order in this appeal did not identify any 
additional notice needed in compliance with the VCAA, but 
only actions necessary to complete development directed in 
the Board's 2001 Remand, the Board finds that the 
requirements of the VCAA have been met.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include 
notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the appellant was not provided 
with notice of the type of evidence necessary to 
establish an effective date for the issues on appeal.  
Despite the inadequate notice provided to the appellant 
on this matter, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for 
service connection for the cause of the veteran's death 
and DIC benefits pursuant to 38 U.S.C.A. § 1318, any 
questions as to the effective date to be assigned are 
rendered moot.  

Factual Background

In February 1995, the spouse of the deceased veteran applied 
for burial benefits.  The claims file constructed for the 
veteran prior to his death could not be located.  VA 
attempted to rebuild the file.  The appellant was asked to 
provide any rating decisions, award letters issued by VA, or 
other documents regarding the veteran's benefits, so that the 
claims file could be rebuilt.

The service clinical records and other available records 
reflect that the veteran had active service from November 
1950 to July 1952.  His service medical records reflect that 
pulmonary tuberculosis was suspected during service.  He was 
losing weight.  His x-rays showed pulmonary infiltrates.  A 
Naval Physical Evaluation Board report dated in April 1952 
discloses that a diagnosis of pulmonary tuberculosis, left 
upper lobe, advanced, was assigned.  A segmental resection of 
the left upper lobe was performed post-service, in August 
1953.  The veteran remained hospitalized through November 
1953.  

According to a September 1955 report, the veteran returned to 
full time employment as a farm worker in summer 1955.  
Examinations for purposes of the veteran's military 
disability, retired list, disclosed a diagnosis of arrested 
PTB in January 1957.  At that time, the veteran was informed 
that his TB was 50 percent disabling for VA purposes.  There 
is no record that the veteran sought service connection for 
PTB.

The veteran's death certificate reflects that he died in 
December 1994 as the result of acute myocardial infarction 
which was due to or a consequence of coronary 
atherosclerosis.  The death certificate lists cardiomyopathy 
as the other significant condition contributing to death but 
not resulting in the underlying cause of death.

The summary of a private hospitalization in June 1993 
discloses that the veteran was admitted with acute 
respiratory insufficiency secondary to chronic obstructive 
lung disease and acute and chronic asthmatic bronchitis, as 
well as a degree of congestive heart failure and previous 
left bundle branch block.  The summary noted that there was a 
history of previous tuberculosis and lung surgery, but the 
chest x-ray had not changed recently.  Laboratory examination 
of the sputum was negative for tuberculosis.

The summary of a September 1994 VA hospitalization reflects 
that the veteran was treated for left ventricular 
dysfunction.  Cardiac catheterization disclosed normal 
coronary arteries with left ventricular dysfunction.  The 
veteran reported an episode of chest pain prior to admission 
lasting for five minutes with shortness of breath and 
weakness.  EKG on admission showed sinus pattern with left 
bundle branch block.  Radiologic examination of the lungs 
disclosed hyperinflation and evidence of forced respirations 
and left apical density.  Pulmonary function testing 
disclosed 


moderate chronic obstructive pulmonary disease.  Findings of 
left upper lobe density on radiologic examination of the 
lungs was felt to be secondary to the previous history of TB 
and lobectomy.

The summary of a November 1994 to December 1994 VA 
hospitalization reflects that the assigned diagnoses were 
chronic obstructive pulmonary disease with acute 
exacerbation, cardiomyopathy, probably alcoholic, with left 
bundle branch block and left ventricular systolic 
dysfunction, alcohol abuse, heavy chronic cigarette smoking, 
congestive heart failure, history of PTB, status post partial 
lobectomy, left lung, and right shoulder pain, etiology 
unknown.  The veteran complained of increasing shortness of 
breath with wheezing and a tight productive cough.  His main 
complaint was diffuse pain in the right shoulder area 
extending down to the proximal right arm.  It was felt that 
increased interstitial markings noted on radiologic 
examination of the right lung might be a lung tumor.  He 
refused further evaluation of that finding.  The veteran, who 
was smoking one pack of cigarettes daily, declined steps to 
reduce his smoking.  

In March 2000, the veteran's representative requested a 
medical opinion.  In a March 2000 medical statement, R.H. 
Garretson, MD, briefly states that the veteran died of a 
heart attack and had previously undergone removal of a 
portion of the lung due to tuberculosis.  Dr. Garretson 
opined that there was "a probable cause of the effect related 
to removal of a portion of his lung with his heart disease."

Dr. Garretson provided a June 2000 medical opinion that a 
lung resection associated with PTB caused low oxygen delivery 
to the blood and kept the veteran's heart in a chronic 
ischemic state.  He stated that it remained his opinion that 
the veteran's PTB was "a major contributing factor" to the 
veteran's heart attack and ultimate death.

In June 2000, a VA physician was asked to respond to Dr. 
Garretson's statement.  The VA physician opined that 
pulmonary TB was not a common risk factor for coronary heart 
disease.  He further opined that although severe lung disease 
can cause pulmonary hypertension and subsequent heart 
disease, heart disease of such etiology is not usually 
coronary artery in nature.  Therefore, the medical examiner 
opined, it was not as likely as not that the veteran's 
tuberculosis was a significant factor in the veteran's death 
from coronary artery disease.

A private medical opinion from W.D. Huffstutler, MD, dated in 
July 2000 and submitted in August 2000, indicated that the 
veteran's service-connected pulmonary disease could not be 
ruled out as a primary cause of the veteran's death.  In 
particular, the physician opined that it was possible that 
the underlying pulmonary lung disease led to a primary 
respiratory arrest rather than a cardiac event and was a 
conceivable source of the veteran's cardiopulmonary arrest.  
The physician noted that the veteran had a normal cardiac 
catheterization shortly before his death, so the veteran 
might have had an arrhythmia or might have aspirated.  The 
physician further opined that the veteran's pulmonary disease 
seemed to be a combination of previous pneumonectomy for TB 
and superimposed chronic asthmatic bronchitis and emphysema.  

Another VA review was conducted, by two reviewers.  The 
reviewers discussed review of the veteran's claims file and 
the opinions of Dr. Garretson and Dr. Huffstutler.  The 
reviewers, in a September 2000 opinion, noted that the 
veteran's bronchitis was more likely than not due to smoking 
or etiology other than service-connected PTB.  The reviewers 
again opined that the veteran's coronary artery disease was 
not due to his service-connected tuberculosis and that it was 
not at least as likely as not that the veteran's tuberculosis 
was a significant factor in his death.  

Following Remand of the claims, the emergency room note from 
the veteran's December 1994 terminal hospitalization was 
obtained.  The emergency room summary reflects that the 
veteran was found by the appellant with gasping respirations 
and turning blue.  When the ambulance arrived, he was in 
ventricular 


fibrillation.  He was defibrillated three times and 
ventricular fibrillation changed to an agonal rhythm.  In the 
emergency room, he had a bradycardic agonal rhythm at times, 
but no pulse was found, and his cardiac rhythm could not be 
restarted despite all resuscitation efforts.  

Private clinical records of the veteran's care by Dr. 
Huffstutler beginning in March 1987 reflect that, in 1987, 
Dr. Huffstutler noted the veteran's history of partial 
pneumonectomy for PTB and noted that the veteran had had "no 
problems since" related to PTB.  Dr. Huffstutler's September 
1994 outpatient treatment notes stated that the veteran's 
congestive heart failure seemed probably to be related to 
congestive myopathy, possible viral, or possibly due to the 
veteran's prior alcohol use.  The report of a stress thallium 
examination conducted in June 1994 disclosed a moderately 
severe left ventricular dilation which was fixed in nature, 
suggestive of left ventricular dysfunction.  

In January 2004, the Board requested a medical opinion.  In 
an opinion prepared in January 2004, the reviewer stated that 
the veteran's PO2 level of 81 percent, disclosed on pulmonary 
function examination in September 1994, was not low enough to 
cause left ventricular dysfunction.  The reviewer opined that 
this PO2 level contradicted the opinion expressed by Dr. 
Garretson that the veteran's low oxygen delivery might have 
caused right heart failure, triggering the events leading to 
his death.  The reviewer concluded that the description of 
the events at the time of his cardiopulmonary arrest, 
including the wife's description that he was gasping for 
breath and turning blue and that he was in ventricular 
fibrillation when the rescue squad arrived, was consistent 
with cardiac arrest due to cardiomyopathy.  The reviewer 
concluded that it was not likely that the veteran's death was 
related to TB incurred in service or partial lobectomy 
performed to treat the TB.  

A September 2005 Joint Motion for Partial Remand discussed 
rejection of the June and September 2000 VA medical opinions 
as incomplete because the physicians 


had not reviewed the veteran's service medical records, which 
are essentially unavailable since the original service 
medical records cannot be located, and because the reviewers 
had not reviewed the veteran's terminal treatment records, 
which had not been associated with the claims file.  The 
Joint Motion noted that the medical opinion obtained in 
January 2004 did not discuss Dr. Huffstutler's opinion.  In 
addition, the Joint Motion noted that Drs. Garretson and 
Huffstutler should be contacted to clarify March 2000, June 
2000, and July 2000 opinions they rendered.

Dr. Huffstutler responded to the request for clarification of 
his March 2000 and June 2000 opinions by stating, in December 
2005, that the percentage likelihood that the veteran's death 
was related to his service-connected pulmonary disease was 50 
percent.

In a December 2005 statement, Dr. Garretson opined that 
"with a reasonable degree of medical certainly" "the lung 
resection [the veteran had] while he was in the service was 
causally related to his heart attack and subsequent death."  

In a February 2006 opinion, the same two VA physicians who 
provided previous medical opinions in the case stated that 
Drs. Garretson and Huffstutler did not provide a clear 
rationale for their opinions.  The VA reviewers stated that 
cigarette smoking is a well-documented cause of COPD and 
heart attack, referencing the veteran's smoking.  The VA 
reviewers stated that they were unable to find any medical 
literature linking PTB treatment to low oxygen delivery and 
right heart failure and to heart attack, the ultimate cause 
of the veteran's death.  To opine so was, in the opinion of 
the VA reviewers, resorting to speculation.  The reviewers 
concluded that it was still their opinion that it was not at 
least as likely as not that the veteran's partial lobectomy 
in service was causally related to the veteran's death 
following a myocardial infarction.



Criteria

DIC benefits are warranted if the evidence shows that 
service-connected disability either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive, but for 
receipt of retired pay, compensation at the time of death for 
a service-connected disability which had been totally 
disabling for a specified period of time.  38 U.S.C.A. § 
1318.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Upon the death of a veteran, accrued benefits are paid first 
to any living spouse of the deceased veteran, then to any 
living children, in pertinent part.  In all other cases, only 
so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of 
last sickness or burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  Among the requirements for accrued benefits is 
that the claim for accrued benefits be filed within one year 
after the date of death of the individual with respect to 
whom such benefits are sought. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312;  see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Analysis

The veteran was not granted service connection for any 
disability during his lifetime.  Therefore, the question 
presented by the appellant's claim of entitlement to service 
connection for cause of death is whether PTB incurred during 
military service, for which service connection was not 
granted during the veteran's lifetime, may be considered a 
principal or contributory cause of his death.  

When a proposition is medical in nature, such as medical 
etiology, diagnosis, or causation, then usually only evidence 
founded on medical expertise, as opposed to evidence 
consisting of lay opinion or assertions, will be considered 
competent to address it.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  The appellant, who is a lay person rather than 
someone trained in medicine, cannot provide competent medical 
opinion as to the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to diagnose disability or opine as to its 
etiology).  The appellant has obtained competent private 
medical opinions to support her claim.

As noted, the veteran's death certificate shows that the 
immediate cause of death in 1994 was cardiopulmonary arrest.  
The appellant has stated her belief that the veteran's 
service-connected lung problems caused pulmonary arrest or 
caused or contributed to any cardiac disorder which led to 
cardiac arrest.

Dr. Garretson provided three private opinions, in March 2000, 
in June 2000, and in December 2005, linking the veteran's 
death to his service-connected PTB.  In the June 2000 
opinion, Dr. Garretson explained that the rationale for his 
opinion was that the service-connected PTB caused low oxygen 
delivery, which was a major contributing factor to the 
veteran's cardiac disorders.  In his December 2005 opinion, 
Dr. Garretson clarified that his opinion was provided with a 
"reasonable degree of medical certainty," which the Board 
interprets as an opinion that that there was a 50 percent or 
greater likelihood that the veteran's service-connected PTB 
contributed materially and substantially to the veteran's 
death.  

Dr. Huffstutler initially expressed an opinion that the 
veteran's service-connected PTB could not be ruled out as a 
primary cause of the veteran's death, and noted that it was 
possible that underlying pulmonary disease led to a pulmonary 
arrest, which triggered the cardiopulmonary arrest that 
caused the veteran's death.  Dr. Huffstutler clarified this 
opinion in December 2005, stating that the percentage of 
likelihood that the service-connected PTB was causally 
related to the veteran's death was 50 percent.  

Unfavorable opinions were provided by a VA reviewer in June 
2000 and by two VA reviewers in September 2000 and February 
2006.  In particular, the reviewer who provided a January 
2004 opinion noted that the reports of examinations of the 
oxygen in the veteran's blood disclosed that the amount of 
oxygen in his blood was not low enough to damage the 
veteran's heart.  As an example, the reviewer cited the 
September 1994 blood gas results, approximately three months 
prior to the veteran's death in December 1994, which 
disclosed a PO2 of 81.  

Similarly, the reviewers who provided the February 2006 VA 
opinion stated that they were unable to find any literature 
linking low oxygen delivery following lung resection to right 
heart failure and heart attack, the ultimate cause of the 
veteran's death.  In contrast, these reviewers noted, medical 
literature linking cigarette smoking to COPD and heart attack 
was well-documented.  These reviewers opined that the 
rationales provided by Drs. Garretson and Huffstutler were 
not clear, and involved resort to speculation.  The weight of 
this opinion is slightly reduced by the fact that the 
reviewers did not discuss the veteran's normal cardiac 
catheterization in 1994, only a few months before the veteran 
died in December 1994.  

The Board finds that the January 2004 opinion is more 
persuasive than Dr. Garretson's opinion or Dr. Huffstutler's 
opinion, although the January 2004 opinion only directly 
addresses Dr. Garretson's opinion.  The reviewer who 
conducted the January 2004 review indicated that Dr. 
Garretson did not describe any objective evidence in the 
veteran's case on which he based his conclusion that the 
veteran's low oxygenation damaged his heart.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

In contrast, the reviewer who provided the unfavorable 
January 2004 opinion described the specific, objective 
evidence or record on which his opinion was based and cited 
evidence associated with the claims file.  

The Board notes that, although Dr. Huffstutler has provided 
an opinion that it is 50 percent likely that the veteran's 
service-connected PTB residuals contributed substantially and 
materially to the veteran's death, Dr. Huffstutler failed to 
reference either medical literature or specific clinical 
facts in the veteran's case which would support his opinion.  
The Board further notes that, although Dr. Huffstutler 
described the veteran's cardiac catheterization in 1994 as 
showing that there was no coronary artery disease, Dr. 
Huffstutler explain how he concluded that there was a 50 
percent likelihood that the residuals of the service-
connected PTB contributed materially and substantially to the 
veteran's death, when he had stated in his July 2000 opinion 
that "there is no way to tell the true source of death."  

The Board also notes that Dr. Huffstutler did not attempt to 
explain the apparent inconsistency between that opinion and 
September 1994 outpatient treatment notes linking congestive 
heart failure to a viral cause or to the veteran's prior use 
of alcohol.  The lack of discussion of the rationale or 
discussion of supporting clinical facts reduces the weight 
and persuasive value of Dr. Huffstutler's opinions.  Bloom, 
supra.

Although Dr. Garretson has provided an opinion that the 
veteran's low oxygenation damaged his heart "to a reasonable 
degree of medical certainty," Dr. Garretson failed to 
reference either medical literature or specific clinical 
facts in the veteran's case which would support his opinion.   
The lack of discussion of the rationale or discussion of 
supporting clinical facts reduces the weight and persuasive 
value of Dr. Garretson's opinions.  In particular, the Board 
notes that the VA reviewers who conducted the February 2006 
review stated that they attempted to locate such literature 
and could not find any support for the opinion rendered by 
Dr. Garretson.  

In contrast, the opinions provided in January 2004 and in 
February 2006 include discussions of review of clinical 
evidence and medical literature, and reference specific facts 
as the rationale for the unfavorable conclusions reached.  In 
particular, Dr. Huffstutler did not discuss any fact which 
might support his theory that the veteran had a primary 
respiratory arrest prior to sustaining the cardiac arrest 
found when the emergency medical personnel arrived.  

The clinical records establish that the veteran had diagnoses 
of lung disorders other than the service-connected PTB.  In 
particular, there was a clear suspicion in the months prior 
to the veteran's death that he had cancer of the lung.  
Neither Dr. Garretson nor Dr. Huffstutler accounted for the 
veteran's other lung disorders in their opinions, although 
Dr. Huffstutler noted, in his July 2000 opinion, that the 
veteran's pulmonary disease was a combination of limited 
pulmonary reserve due to pneumonectomy and superimposed 
chronic asthmatic bronchitis and emphysema.  As such, the 
Board finds that the unfavorable opinions of the VA reviewers 
and the independent medical reviewer are more persuasive than 
the opinions of Drs. Garretson and Huffstutler 

When the persuasive value and weight of the evidence is 
considered, the unfavorable opinions outweigh the favorable 
opinions.  The preponderance of the medical evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  The claim must be denied.

DIC Pursuant to 38 U.S.C.A. § 1318

As noted above, 38 U.S.C.A. § 1318(b)(1) provides for DIC for 
a surviving spouse or child of a deceased veteran who was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  

Prior to January 21, 2000, 38 C.F.R. § 3.22(a)(2) provided 
for DIC under 38 U.S.C.A. § 1318 if the veteran was in 
receipt of or "for any reason" was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.

In view of the "for any reason" language of the earlier 
version in effect prior to January 21, 2000, 38 C.F.R. § 
3.22(a)(2) was interpreted as providing for an award of DIC 
if the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable" establish that he 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability for a period of ten years immediately 
preceding death.  Green v. Brown, 10 Vet. App. 111 (1997); 
see also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998).

Effective January 21, 2000, 38 C.F.R. § 3.22(a) was revised 
to provide that even though a veteran died of non-service-
connected causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if the veteran's death was not 
the result of his or her own willful misconduct, and at the 
time of death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death.  

However, after VA revised 38 C.F.R. § 3.22 to eliminate 
'hypothetical" entitlement to DIC benefits, the United 
Stated Court of Appeals for the Federal Circuit determined 
that 38 C.F.R. § 20.1106, which implemented 38 U.S.C.A. § 
1311(a)(2), a statute identical to 38 U.S.C.A. § 1318, might 
authorize such benefits.  See National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  On April 5, 2002, VA amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 38 U.S.C.A. 
§ 1311(a)(2).  Thus, 38 C.F.R. § 20.1106 was amended to 
conform with the revised 38 C.F.R. § 3.22, and 
"hypothetical" entitlement to DIC benefits is no longer 
available under that regulation.

Although DIC benefits are no longer authorized under the 
"hypothetically entitled" interpretation of 38 C.F.R. 
§ 3.22, the appellant in this claim submitted her claim when 
benefits under that interpretation were available.  As this 
version of the applicable regulations is more favorable to 
her than the current version, the Board must determine 
whether the veteran would have been hypothetically entitled 
to compensation at the total schedular rate for PTB at the 
time of his death, if he had sought service connection for 
PTB during his lifetime, even though "hypothetical 
entitlement" is no longer a valid basis of recovery.  
VAOGCPREC 7-03.

The Board must determine whether the veteran could have been 
evaluated as totally disabled, either or a schedular basis or 
on the basis of total disability due to individual 
unemployability, for PTB.  Chronic active pulmonary 
tuberculosis is rated as 100 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code (DC) 6730.  However, the medical 
evidence of record, as noted in the January 2004 medical 
opinion, including radiological examinations of the veteran's 
lungs and laboratory examination of the sputum, establish 
that the veteran's PTB was inactive.  Therefore, the Board 
has considered criteria for evaluating PTB in effect 
proximate to the veteran's service and regulations currently 
in effect.

Public Law 90-493 repealed section 356 of title 38, United 
States Code which provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  38 C.F.R. § 4.89. 

Where a veteran was entitled to compensation on August 19, 
1968, 38 C.F.R. § 4.97, DCs 6701-6724 provide criteria for 
evaluating chronic PTB.  A 100 percent evaluation is 
warranted for active PTB and for inactive PTB for two years 
following the date of inactivity.  Thereafter for four years, 
or in any event, to six years after the date of inactivity, a 
50 percent evaluation is warranted.  For the next 5 years, or 
to 11 years after the date of inactivity, a 30 percent 
evaluation is warranted.  

A 30 percent is also warranted following far-advanced lesions 
diagnosed at any time while the disease process was active.  
In cases where there were moderately advanced lesions during 
the active stage, a 20 percent evaluation is warranted.  
Otherwise, a zero percent evaluation is warranted for 
inactive PTB.  38 C.F.R. § 4.97, DC 6722.  The permanent 30 
percent and 20 percent evaluations for inactive PTB are not 
to be combined with evaluations for other respiratory 
disabilities.  Id.

Under the new criteria contained in DC 6731 pertaining to 
PTB, where entitlement was effective after August 19, 1968 
(effective October 7, 1996), chronic inactive PTB is rated on 
specific medical findings; residuals are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis, under DC 6600.  Thoracoplasty is rated as removal 
of ribs under DC 5297.  38 C.F.R. § 4.97, DC 6731.  

In this case, the specific findings were residuals of 
lobectomy and rib resection.  However, pulmonary function 
tests conducted in September 1994, a few months prior to the 
veteran's death, disclosed a ratio of forced expiratory 
volume in one second (FEV-1) to forced vital capacity (FVC) 
of 63 percent.  

A 30 percent evaluation is assigned under 38 C.F.R. § 4.97, 
DC6600 or 6602 where the ratio of FEV-1 to FVC is 56 percent 
or higher.  DLCO was 57 percent.  A 30 percent evaluation is 
assigned where DLCO is 56 percent or higher.  Thus, the 
evidence of record establishes that the veteran did not meet 
the criteria for a schedular evaluation in excess of 30 
percent for residuals of PTB under current regulations.

Although not evaluated in a VA rating decision, a graduation 
of ratings for the veteran's PTB is evident in the reports of 
the veteran's service department evaluations for purposes of 
the disability retired list.  The evidence of record, viewed 
in the light most favorable to the veteran, and considered 
under the regulations most favorable to him, reflects that he 
would not have been entitled to hypothetical entitlement to a 
total evaluation for PTB under either the regulation in 
effect proximate to his service discharge, under the current 
regulations applicable to TB established prior to August 
1968, or under current regulations for evaluating PTB.  

The Board finds that the evidence of record reflects that the 
veteran was employed, full-time, for many years after his 
service-connected PTB became inactive, so it would be 
unreasonable to find that he was entitled to a total 
disability evaluation based on individual unemployability due 
to service-connected PTB.  38 C.F.R. § 4.16 (2005); 38 C.F.R. 
§ 4.16 (as in effect prior to November 7, 1996).

Although the set of regulations to be considered in 
hypothetical evaluation of the veteran's entitlement to a 
total schedular evaluation prior to his death for the 
requisite period of time for DIC benefits entitlement for the 
appellant is complex, encompassing both prior and revised 
regulations for evaluation of PTB and for total disability 
based on individual unemployability and regulations 
applicable to evaluation of the veteran's PTB residuals, the 
Board has considered each of the potentially-applicable 
regulations to determine whether the veteran would, 
hypothetically, have been entitled to a total schedular 
evaluation for service-connected PTB under any version of any 
applicable regulation.  

The Board concludes that the veteran would not have been 
awarded a total schedular evaluation for his service-
connected PTB once it became inactive.  As the veteran's PTB 
became inactive more than 35 years prior to his death, the 
Board finds that the preponderance of the evidence is against 
a determination that the veteran might have been entitled to 
a total schedular evaluation for PTB at any time during the 
10-year period prior to his death.

Even under the Court's "hypothetically entitled to receive" 
theory, entitlement to DIC benefits under section 1318 would 
not be warranted as the preponderance of the evidence 
persuasively establishes that the veteran would not have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor to DIC benefits under section 1318.  The claim for 
DIC benefits under 38 U.S.C.A. § 1318 must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


